EXHIBIT The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE CEO Approval For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS 1Q EPS DOWN 3% Provides 2Q and Updates 2013 Full Year Guidance Charlotte, NC (May 23, 2013) – The Cato Corporation (NYSE: CATO) today reported net income of $30.8 million or $1.05 per diluted share for the first quarter ended May 4, 2013, compared to net income of $31.7 million or $1.09 per diluted share for the first quarter ended April 28, 2012. Net income and earnings per diluted share both decreased 3% for the quarter. Sales for the first quarter were $267.2 million, a 2% decrease from sales of $272.8 million for the first quarter ended April 28, 2012. The Company’s same-store sales decreased 5% in the quarter. “Continuing difficult economic conditions, higher payroll taxes, delayed income tax refunds and cooler than normal temperatures in March and April negatively impacted first quarter sales,” stated John Cato, Chairman, President, and Chief Executive Officer. “Our expectations for the second quarter remain unchanged from what was included in the original guidance for the full year and reflect same store sales in the range of down 3% to flat and earnings per diluted share in the range of $.42 to $.48 versus $.59 last year. After adjusting our original 2013 guidance for first quarter actual results, our estimate of earnings per diluted share for the full year is now a range of $1.66 to $1.84 versus $2.11 last year.” Gross margin decreased 80 basis points to 41.3% of sales primarily due to lower merchandise contribution in the quarter as well as higher occupancy costs related to store growth. SG&A expenses as a percent of sales decreased 30 basis points to 22.2% during the quarter primarily due to lower accrued incentive compensation. The effective tax rate decreased to 36.8% from 38.2% in the prior year, primarily due to the benefit of the Work Opportunity Tax Credit, which had not been renewed by Congress at this time last year and was therefore not considered for first quarter 2012, but was for first quarter 2013. The
